In S. v. Thompson, 10 N.C. 613, this Court decided that the Attorney-General has a discretionary power to enter a nolle prosequi, for the proper exercise of which he is responsible. The Court never has interfered with the exercise of this power, though they certainly would do so if it were oppressively used. In Commonwealth v. Wheeler, 2 Mass. 172,Parsons, C. J., said that the power of entering a nolle prosequi is to be exercised at the *Page 52 
discretion of the Attorney-General, who prosecutes for the Government, and for its exercise he alone is responsible. Lord Holt to the same effect, 6 Mod., 262. If the Attorney-General can enter a nolle prosequi
to the whole indictment, he, in analogy to the practice in civil (60)  proceedings, must have the power to enter it to any count in the indictment; for each count should charge the defendants as if they had committed a distinct offense. 1 Chitty Cr. Law, 249, 479. The defendants having been discharged by the nolle prosequi from observing their day in court on the second count, they then stood charged on the first count only, which is a good and sufficient indictment for larceny, and there was no ground for the court to quash. We think the judgment must be reversed, and the defendants directed to be put upon their trial.
PER CURIAM.                                             Reversed.
NOTE. — A nol. pros. cannot be taken without the assent of the court. S. v. Moody, 69 N.C. 531; S. v. Conly, 130 N.C. 684.